FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                    February 21, 2008
                      UNITED STATES COURT OF APPEALS Elisabeth A. Shumaker
                                                                       Clerk of Court
                                    TENTH CIRCUIT


 GORDON O. HOFF, SR.,

          Petitioner - Appellant,
                                                        No. 07-1519
 v.                                             (D.C. No. 07-cv-02136-ZLW)
                                                         (D. Colo.)
 HARLEY G. LAPPIN, Director of
 B.O.P.,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and McCONNELL, Circuit Judges. **


      Gordon Hoff, a federal inmate proceeding pro se, appeals the district

court’s denial of mandamus relief and his motion to transfer, and dismissal of this

action. Mr. Hoff filed a “Petition for Writ of Mandamus” requesting the district

court to compel Respondent to alter his sentence. The magistrate judge directed

Mr. Hoff to file his pleading on the court’s current form and pay the filing fee or

      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
seek leave to proceed in forma pauperis, warning him that the action would be

dismissed if these deficiencies were not cured. Mr. Hoff then filed a “Motion

Under 28 U.S.C. § 1631” requesting the district court to transfer the action to this

court. The district court denied this motion as improper and dismissed the action

for failing to cure the deficiencies. Hoff v. Lappin, No. 07-2136, 2007 WL

4269043 (D. Colo. Nov. 30, 2007).

      Mr. Hoff was convicted in the Western District of Wisconsin and his

conviction was affirmed on appeal. United States v. Meyer, 157 F.3d 1067 (7th

Cir. 1998). He unsuccessfully sought relief in this circuit under 28 U.S.C. § 2241

for claims similar to those raised here. Hoff v. Rios, No. 06-1497, Order (10th

Cir. May 2, 2007). Mr. Hoff’s appeal is frivolous—as has been stated many

times, the Colorado federal district court lacks jurisdiction over these claims.

Because Mr. Hoff has failed to raise a non-frivolous argument as required by 28

U.S.C. § 1915(e)(2)(B)(i), we DENY Mr. Hoff’s request to proceed on appeal in

forma pauperis and DISMISS the appeal.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -2-